DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-12, 58, 59, 67, 71 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “a distance S1 from an adjacent raised feature along the length…with the distance S1 being from about .056 inches to about .070 inches”, “a distance S2 from an adjacent raised feature along the height…with the distance S2 being from about .056 inches to about .070 inches”, and “the plurality of raised features comprises between 250 and about 375 contact points per square inch”. 
The specification discloses that when a critical range of spacing between each raised feature of about .056 inches to about .070 inches is achieved, a critical number of contact points in a range of about 250 to about 375 contact points per square inch can also be achieved (paragraph 48 of instant application). However, the spacing of about .056 inches to about .070 inches does not yield the range of about 250 to about 375 contact points per square inch as disclosed. Rather, the spacing of about .056 inches to about .070 inches yields a range of about 204 (204.08) to about 319 (318.875) contact points per square inch. Accordingly, it is not clear how the bag can have the claimed distance S1 and S2 and also have the claimed number of contact points per square inch. Thus, the metes and bounds of the patent protection desired cannot be ascertained. 
For the purpose of examination, each raised feature of the plurality of raised features will be considered to be spaced a distance S1 and a distance S2 and the plurality of raised features will be considered to comprise between about 250 and about 375 contact points per square inch. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 13-15, 17-19, 24, 58, 59, 61, 62, 67, 68 and 71-74 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (US 2014/0056545 A1, hereinafter Fish) in view of Dais et al. (US 2014/0093195 A1, hereinafter Dais) and Scheibner (EP 0 089 680).
Regarding claim 1, Fish teaches a storage bag comprising: 
(A) a first side surface (1002);
(B) a second side surface (1004) connected to the first side surface so as to form an interior (1006) of the bag with an opening (1024) to the interior;
(C) a first closure profile connected to the first side surface and positioned adjacent to the opening of the bag, the first closure profile having a top edge (1020) and including a closure member (1030) that extends along a length of the first closure profile between a first side (1010) of the first closure profile and a second side (1012) of the first closure profile, the first closure profile further including (a) a plurality of gripping ridges (1064) extending in an area between the closure member and the top edge of the first closure profile, wherein each gripping ridge of the plurality of gripping ridges extends from the first side of the first closure profile to the second side of the first closure profile, and wherein each gripping ridge of the plurality of gripping ridges extends a first distance from the first closure profile toward the interior of the bag (FIG. 22), and (b) a texture (1040/1342/1442/1542) that extends in the area between the closure member and the top edge of the first closure profile, with the texture extending continuously in the area between the closure member and the top edge of the first closure profile, and between each gripping ridge of the plurality of gripping ridges, wherein the texture comprises a plurality of raised features, such that a grouping of the plurality of raised features is disposed between each gripping ridge of the plurality gripping ridges, wherein the grouping of the plurality of raised features disposed between each gripping ridge of the plurality of gripping ridges includes a plurality of individually spaced raised features extending in a direction along the length of the first closure profile, wherein: 
(i) each raised feature of the plurality of raised features is spaced a distance S1 from an adjacent raised feature along the length of the first closure profile from the first side to the second side of the first closure profile (see 112(b) rejection above);
(ii) each raised feature of the plurality of raised features is spaced a distance S2 from an adjacent raised feature along the height of the first closure profile from the closure member to the top edge of the first closure profile (see 112(b) rejection above); 
(iii) each raised feature of the plurality of raised features extends a second distance (1043) from the first closure profile toward the interior of the bag (paragraph 84), with the second distance differing from the first distance (paragraph 79 and FIG. 22); and
(iv) the plurality of raised features comprises a number of contact points per square inch of the first closure profile, 
such that a combination of (1) the plurality of gripping ridges, (2) the plurality of raised features, (3) the distance S1 and the distance S1, (4) the second distance different from the first distance, and (5) the number of contact points per square inch of the first closure profile, provides an effective gripping surface with improved grippability to a user (paragraphs 4, 55, 60, 61); and
(D) a second closure profile connected to the second side surface and positioned adjacent to the opening of the bag, the second closure profile having a top edge (1022) and including a closure member (1032) that extends along at least a length of the second closure profile between a first side (1010) of the second closure profile and a second side (1012) of the second closure profile, the closure member being configured to engage with the closure member of the first closure profile to form a seal for the opening of the bag (paragraphs 48-64, 68-81, 84-114 and FIG. 20-23, 25-40).
Fish fails to expressly teach or depict the grouping of the plurality of raised features disposed between each gripping ridge of the plurality of gripping ridges also including a plurality of individually spaced raised features disposed in a direction along the height of the first closure profile. Fish discloses several different texture configurations, including the configurations shown in figures 27, 29 and 30 which appear to depict smaller and more closely spaced individually spaced raised features compared to the size and spacing of the individually spaced raised features depicted in figures 20-24. Accordingly, although not expressly taught or depicted, it is suggested from the textures depicted in figures 27, 29 and 30 that the plurality of individually spaced raised features would be disposed between each gripping ridge in a direction along the length and also in a direction along a height. 
Dais discloses an analogous bag including a first closure profile having both a plurality of gripping ridges (122/124) and a texture (127) comprising a plurality of raised features disposed between each of the gripping ridges (paragraphs 53, 54 and FIG. 5). Dais further depicts the plurality of raised features between each of the gripping ridges being disposed in both a direction along a length of the first closure profile and a direction along a height of the first closure profile (FIG. 5). 
Accordingly, as it has been shown in the prior art to be known and desirable to provide a closure profile with both gripping ridges and a texture comprising a plurality of individually spaced raised features disposed between each of the gripping ridges so as to facilitate gripping and as Applicant has not disclosed any criticality for the claimed arrangement of individually spaced raised features, alternatively configuring the texture of Fish to comprise any arrangement or quantity of individually spaced raised features that adequately facilitates gripping, including an arrangement where the texture includes a plurality of individually spaced raised features disposed in a direction along the length of the first closure profile and in a direction along the height of the first closure profile, as suggested by Fish and Dais, would have been an obvious matter of design choice and well within the level of ordinary skill in the art absent persuasive evidence that the claimed arrangement is critical or produces an unexpected result. 
Fish also fails to teach about 250 to about 375 contact points per square inch of the first closure profile. Scheibner teaches an analogous storage bag comprising a first side surface, a second side surface, a first closure profile including a closure member, a second closure profile including a closure member, and a texture (22) that extends in an area between the closure member of the first closure profile and a top edge of the first closure profile and that comprises a plurality of raised features. Scheibner teaches that the raised features may have any desired effective size, distribution and density, for example, in the range of between 1 to about 1000 embossments, preferably 10 to about 100 embossments, per square inch of flange grasping area, and that the dimensions of the texture and the depth of the embossments may be controlled so as to yield the most effective gripping results (pages 3-4, 6-7, 10-11 and FIG. 1, 4-6).
Although Scheibner fails to teach the exact ranges as claimed, Scheibner does disclose a range encompassing the somewhat narrower claimed range. Additionally, the raised features within the disclosed ranges of Scheibner have the same or similar function and properties (i.e., alters gripping surface to define a texture that defines a non-slippery surface, that improves the surface for gripping and that facilitates and improves gripping) as the raised features within the claimed range. Scheibner also expressly discloses that the dimensions may be controlled so as to yield the most effective gripping results.
Accordingly, as the general conditions of the claim are disclosed in the prior art and as the number of contact points per square inch is a variable which achieves a recognized result (i.e., alters gripping surface to define a texture that defines a non-slippery surface, that improves the surface for gripping and that facilitates and improves gripping), one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to and would have been motivated to modify Fish to include a range of contact points that yields the most effective gripping results, such as the range of contact points as claimed, as taught and suggested by Scheibner, as it has been held that discovering an optimum or workable range or discovering an optimum value of a result effective variable involves only routine skill in the art and as it is not inventive to discover the optimum or workable range or value by routine experimentation (see MPEP 2144.05), especially where there is express disclosure and motivation in the prior art to do so (i.e., Scheibners express disclosure that the dimensions may be controlled so as to yield the most effective gripping results).
Regarding claim 2, Fish as modified by Dais and Scheibner teaches the bag of claim 1 above, wherein the second closure profile further includes (a) a plurality of gripping ridges (1064) extending in an area between the closure member and the top edge of the second closure profile, with each gripping ridge of the plurality of gripping ridges extending from the first side of the second closure profile to the second side of the second closure profile, and (b) a texture (1040/1342/1442/1542) that extends in the area between the closure member and the top edge of the second closure profile, with the texture extending continuously (i) in the area between the closure member and the top edge of the second closure profile, and (ii) between each gripping ridge of the plurality of gripping ridges (Fish: paragraphs 48-64, 68-81, 84-114 and FIG. 20-23, 25-40).
Regarding claim 3, Fish as modified by Dais and Scheibner teaches the bag of claim 2 above, wherein the texture of the second closure profile comprises a plurality of raised features (Fish: paragraphs 79-81, 84-103 and FIG. 20-23, 25-33). 
Regarding claim 11, Fish as modified by Dais and Scheibner teaches the bag of claim 1 above, wherein the closure member of (i) the first closure profile is a first interlocking member, and the first closure profile includes a second interlocking member that extends substantially parallel to the first interlocking member, and (ii) the second closure profile is a first interlocking member, and the second closure profile includes a second interlocking member that extends substantially parallel to the first interlocking member (Fish: paragraphs 78, 106-110 and FIG. 22, 38, 39).
Regarding claim 13, Fish teaches a storage bag comprising: 
(A) a first side surface (1002);
(B) a second side surface (1004) connected to the first side surface so as to form an interior (1006) of the bag with an opening (1024) to the interior;
(C) a first closure profile connected to the first side surface and positioned adjacent to the opening of the bag, the first closure profile having a top edge (1020) and including a closure member (1030) that extends along a length of the first closure profile between a first side (1010) of the first closure profile and a second side (1012) of the first closure profile, the first closure profile further including (a) a plurality of gripping ridges (1064) extending in an area between the closure member and the top edge of the first closure profile, wherein each gripping ridge of the plurality of gripping ridges extends from the first side of the first closure profile to the second side of the first closure profile, and wherein each gripping ridge of the plurality of gripping ridges extends a first distance from the first closure profile toward the interior of the bag (FIG. 22), and (b) a texture (1040/1342/1442/1542) that extends in the area between the closure member and the top edge of the first closure profile, with the texture extending continuously in the area between the closure member and the top edge of the first closure profile, and between each gripping ridge of the plurality of gripping ridges, wherein the texture comprises a plurality of raised features, such that a grouping of the plurality of raised features is disposed between each gripping ridge of the plurality gripping ridges, wherein the grouping of the plurality of raised features disposed between each gripping ridge of the plurality of gripping ridges includes a plurality of individually spaced raised features extending in a direction along the length of the first closure profile, wherein: 
(i) each raised feature of the plurality of raised features extends a second distance (1043) from the first closure profile toward the interior of the bag (paragraph 84), with the second distance differing from the first distance (paragraph 79 and FIG. 22); and
(iv) the plurality of raised features comprises a number of contact points per square inch of the first closure profile, 
such that a combination of (1) the plurality of gripping ridges, (2) the plurality of raised features, (3) the second distance different from the first distance, and (4) the number of contact points per square inch of the first closure profile, provides an effective gripping surface with improved grippability to a user (paragraphs 4, 55, 60, 61); and
(D) a second closure profile connected to the second side surface and positioned adjacent to the opening of the bag, the second closure profile having a top edge (1022) and including a closure member (1032) that extends along at least a length of the second closure profile between a first side (1010) of the second closure profile and a second side (1012) of the second closure profile, the closure member being configured to engage with the closure member of the first closure profile to form a seal for the opening of the bag, the second closure profile further forming a lip between the closure member and the top edge of the second closure profile, with the lip including (a) a plurality of gripping ridges (1064) extending in an area between the closure member and the top edge of the second closure profile, wherein each gripping ridge of the plurality of gripping ridges extends from the first side of the second closure profile to the second side of the second closure profile, and wherein each gripping ridge of the plurality of gripping ridges extends a first distance from the second closure profile toward the interior of the bag (FIG. 5, 7, 8, 22), and (b) a texture (1040/1342/1442/1542) that extends in the area between the closure member and the top edge of the second closure profile, wherein the texture extends continuously in the area between the closure member and the top edge of the second closure profile, and between each gripping ridge of the plurality of gripping ridges, wherein the texture comprises a plurality of raised features, such that a grouping of the plurality of raised features are disposed between each gripping ridge of the plurality gripping ridges, wherein the grouping of the plurality of raised features disposed between each gripping ridge of the plurality of gripping ridges includes a plurality of individually spaced raised features disposed in a direction along the length of the first closure profile, wherein:
(i) each raised feature of the plurality of raised features extends a second distance (1043) from the second closure profile toward the interior of the bag (paragraph 84), with the second distance differing from the first distance (paragraph 79 and FIG. 22); and
(iv) the plurality of raised features comprises a number of contact points per square inch of the second closure profile, 
such that a combination of (1) the plurality of gripping ridges, (2) the plurality of raised features, (3) the second distance different from the first distance, and (4) the number of contact points per square inch of the second closure profile, provides an effective gripping surface with improved grippability to a user (paragraphs 4, 55, 60, 61) (paragraphs 48-64, 68-81, 84-114 and FIG. 20-23, 25-40).
Fish fails to expressly teach or depict the grouping of the plurality of raised features disposed between each gripping ridge of the plurality of gripping ridges also including a plurality of individually spaced raised features disposed in a direction along the height of the first and second closure profiles. Fish discloses several different texture configurations, including the configurations shown in figures 27, 29 and 30 which appear to depict smaller and more closely spaced individually spaced raised features compared to the size and spacing of the individually spaced raised features depicted in figures 20-24. Accordingly, although not expressly taught or depicted, it is suggested from the textures depicted in figures 27, 29 and 30 that the plurality of individually spaced raised features would be disposed between each gripping ridge in a direction along the length and also in a direction along a height. 
Dais discloses an analogous bag including a first and second closure profiles having both a plurality of gripping ridges (122/124) and a texture (127) comprising a plurality of raised features disposed between each of the gripping ridges (paragraphs 53, 54 and FIG. 5). Dais further depicts the plurality of raised features between each of the gripping ridges being disposed in both a direction along a length of the first closure profile and a direction along a height of the first and second closure profiles (FIG. 5). 
Accordingly, as it has been shown in the prior art to be known and desirable to provide a closure profile with both gripping ridges and a texture comprising a plurality of individually spaced raised features disposed between each of the gripping ridges so as to facilitate gripping and as Applicant has not disclosed any criticality for the claimed arrangement of individually spaced raised features, alternatively configuring the texture of Fish to comprise any arrangement or quantity of individually spaced raised features that adequately facilitates gripping, including an arrangement where the texture includes a plurality of individually spaced raised features disposed in a direction along the length of the first and second closure profiles and in a direction along the height of the first and second closure profiles, as suggested by Fish and Dais, would have been an obvious matter of design choice and well within the level of ordinary skill in the art absent persuasive evidence that the claimed arrangement is critical or produces an unexpected result. 
Fish also fails to teach about 250 to about 375 contact points per square inch of the first and second closure profiles. Scheibner teaches an analogous storage bag comprising a first side surface, a second side surface, a first closure profile including a closure member, a second closure profile including a closure member, and a texture (22) that extends in an area between the closure member of the first and second closure profiles and a top edge of the first and second closure profiles and that comprises a plurality of raised features. Scheibner teaches that the raised features may have any desired effective size, distribution and density, for example, in the range of between 1 to about 1000 embossments, preferably 10 to about 100 embossments, per square inch of flange grasping area, and that the dimensions of the texture and the depth of the embossments may be controlled so as to yield the most effective gripping results (pages 3-4, 6-7, 10-11 and FIG. 1, 4-6).
Although Scheibner fails to teach the exact ranges as claimed, Scheibner does disclose a range encompassing the somewhat narrower claimed range. Additionally, the raised features within the disclosed ranges of Scheibner have the same or similar function and properties (i.e., alters gripping surface to define a texture that defines a non-slippery surface, that improves the surface for gripping and that facilitates and improves gripping) as the raised features within the claimed range. Scheibner also expressly discloses that the dimensions may be controlled so as to yield the most effective gripping results.
Accordingly, as the general conditions of the claim are disclosed in the prior art and as the number of contact points per square inch is a variable which achieves a recognized result (i.e., alters gripping surface to define a texture that defines a non-slippery surface, that improves the surface for gripping and that facilitates and improves gripping), one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to and would have been motivated to modify Fish to include a range of contact points that yields the most effective gripping results, such as the range of contact points as claimed, as taught and suggested by Scheibner, as it has been held that discovering an optimum or workable range or discovering an optimum value of a result effective variable involves only routine skill in the art and as it is not inventive to discover the optimum or workable range or value by routine experimentation (see MPEP 2144.05), especially where there is express disclosure and motivation in the prior art to do so (i.e., Scheibners express disclosure that the dimensions may be controlled so as to yield the most effective gripping results).
Regarding claim 14, Fish as modified by Dais and Scheibner teaches the bag of claim 13 above, wherein the lip of the first closure profile extends a substantially constant distance H1 from the closure member to the top edge of the first closure profile, along the length of the first closure profile starting from the first side of the first closure profile to the second side of the first closure profile (Fish: FIG. 20-22).
Regarding claim 15, Fish as modified by Dais and Scheibner teaches the bag of claim 14 above, but fails to teach the lip of the second closure profile including (i) a first portion of the lip that extends a substantially constant distance H2 from the closure member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the first side, (ii) a second portion of the lip that extends a substantially constant distance H3 from the closure member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the second side, and (iii) a third portion of the lip that is provided between the first portion of the lip and the second portion of the lip, with the third portion extending a substantially constant distance H4 from the closure member to the top edge of the second closure profile, and the distance H4 is greater than the distance H1.
Dais teaches an analogous storage bag comprising first and second side surfaces, first and second closure profiles each having a lip between a respective closure member and a respective top edge, a plurality of gripping ridges on each of the lips and a texture on each of the lips, wherein the lip of the first closure profile extends a substantially constant distance H1 from the closure member to the top edge of the first closure profile, along the length of the first closure profile starting from the first side of the first closure profile to the second side of the first closure profile (paragraphs 56, 57 and FIG. 6, 7). Dais further teaches that it is known and desirable in the prior art to configure the lip of the second closure profile with (i) a first portion of the lip that extends a substantially constant distance H2 from the closure member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the first side, (ii) a second portion of the lip that extends a substantially constant distance H3 from the closure member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the second side, and (iii) a third portion of the lip that is provided between the first portion of the lip and the second portion of the lip, with the third portion extending a substantially constant distance H4 from the closure member to the top edge of the second closure profile, and the distance H4 being greater than the distance H1, such that the lip of the first closure profile is distinguishable from the lip of the second closure profile and which provides the user with a visual cue as to where to grasp the lips in order to unseal the closure members (paragraphs 56, 57 and FIG. 6, 7).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fish by configuring the lip of the second closure profile with (i) a first portion that extends a substantially constant distance H2 from the closure member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the first side, (ii) a second portion that extends a substantially constant distance H3 from the closure member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the second side, and (iii) a third portion that is provided between the first portion the second portion, with the third portion extending a substantially constant distance H4 from the closure member to the top edge of the second closure profile and the distance H4 being greater than the distance H1, as taught by Dais, in order to provide the first and second closure profiles with lips that are is distinguishable from each other so as to provide the user with a visual cue as to where to grasp the lips in order to unseal the closure members.
Regarding claim 17, Fish as modified by Dais and Scheibner teaches the bag of claim 13 above, wherein each raised feature of the plurality of raised features is spaced a distance S1 (1045) from an adjacent raised feature along the length of the respective closure profile from the first side to the second side of the respective closure profile (Fish: paragraphs 79 and FIG. 21, 27, 29, 31).
Regarding claim 18, Fish as modified by Dais and Scheibner teaches the bag of claim 17 above, wherein each raised feature of the plurality of raised features is spaced a distance S2 (1047) from an adjacent raised feature along a height of the respective closure profile from the closure member to the top edge of the respective closure profile (Fish: paragraph 79 and FIG. 21, 27, 29, 31).
Regarding claim 19, Fish as modified by Dais and Scheibner teaches the bag of claim 18 above, but fails to specifically teach at least one of the distances S1 and S2 being about 0.056 inches to about 0.070 inches. However, Fish teaches that the distance S1 (1045) may have a range of about .08 inches to about .63 inches or a range of about .1 inches to about .5 inches and that the distance S2 (1047) may have a range of about .08 inches to about .5 inches or a range of about .1 inches to about .4 inches, wherein the distances S1 and S2 between adjacent raised features define the texture (i.e., the texture would not exist where the distances S1 and S2 are equal to zero) which facilitates gripping. 
Although Fish fails to teach the exact range as claimed, Fish discloses ranges which are close enough that one skilled in the art would have expected them to have the same or similar function and properties as the claimed ranges. Accordingly, as the general conditions of the claim are disclosed in the prior art and as the distances S1 and S2 are variables which achieve a recognized result (i.e., define a texture which facilitates gripping), one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fish to achieve the claimed ranges, as it has been held that discovering an optimum or workable range or discovering an optimum value of a result effective variable involves only routine skill in the art and routine experimentation (see MPEP 2144.05).
Regarding claim 24, Fish as modified by Dais and Scheibner teaches the bag of claim 13 above, wherein the closure member of (i) the first closure profile is a first interlocking member, and the first closure profile includes a second interlocking member that extends substantially parallel to the first interlocking member, and (ii) the second closure profile is a first interlocking member, and the second closure profile includes a second interlocking member that extends substantially parallel to the first interlocking member (Fish: paragraphs 78, 106-110 and FIG. 22, 38, 39).
Regarding claim 58, Fish as modified by Dais and Scheibner teaches the bag of claim 2 above, wherein the texture of the second closure profile impacts at least one gripping ridge of the plurality of gripping ridges of the second closure profile (Fish: paragraphs 51-63, 79-81 and FIG. 1-5, 7, 8, 11-22, 25-31). The textures depicted in figures 20-23, 27, 29 and 31 of Fish would impact the gripping ridges at points where the individually spaced raised features of the texture coincide with the gripping ridges in the same manner as the texture disclosed and depicted in figures 1-8. 
Regarding claim 59, Fish as modified by Dais and Scheibner teaches the bag of claim 58 above, wherein the at least one gripping ridge of the plurality of gripping ridges of the second closure profile includes a plurality of detents where the texture impacts the at least one gripping ridge (Fish: paragraphs 51-63, 79-81 and FIG. 1-5, 7, 8, 11-22, 25-31).
Regarding claim 61, Fish as modified by Dais and Scheibner teaches the bag of claim 13 above, wherein the texture of the lip of the second closure profile impacts at least one gripping ridge of the plurality of gripping ridges of the lip of the second closure profile (Fish: paragraphs 51-63, 79-81 and FIG. 1-5, 7, 8, 11-22, 25-31). The textures depicted in figures 20-23, 27, 29 and 31 of Fish would impact the gripping ridges at points where the individually spaced raised features of the texture coincide with the gripping ridges in the same manner as the texture disclosed and depicted in figures 1-8.
Regarding claim 62, Fish as modified by Dais and Scheibner teaches the bag of claim 61 above, wherein the at least one gripping ridge of the plurality of gripping ridges of the lip of the second closure profile includes a plurality of detents where the texture impacts the at least one gripping ridge (Fish: paragraphs 51-63, 79-81 and FIG. 1-5, 7, 8, 11-22, 25-31).
Regarding claim 67, Fish as modified by Dais and Scheibner teaches the bag accordingly to claim 1 above, wherein the second distance is less than the first distance (Fish: FIG. 22).
Regarding claim 68, Fish as modified by Dais and Scheibner teaches the bag accordingly to claim 13 above, wherein the second distance is less than the first distance (Fish: FIG. 22).
Regarding claim 71, Fish as modified by Dais and Scheibner teaches the bag of claim 1 above, wherein the texture of the first closure profile impacts at least one gripping ridge of the plurality of gripping ridges of the first closure profile (Fish: paragraphs 51-63, 79-81 and FIG. 1-5, 7, 8, 11-22, 25-31). The textures depicted in figures 20-23, 27, 29 and 31 of Fish would impact the gripping ridges at points where the individually spaced raised features of the texture coincide with the gripping ridges in the same manner as the texture disclosed and depicted in figures 1-8.
Regarding claim 72, Fish as modified by Dais and Scheibner teaches the bag of claim 71 above, wherein the at least one gripping ridge of the plurality of gripping ridges of the first closure profile includes a plurality of detents where the texture impacts the at least one gripping ridge (Fish: paragraphs 51-63, 79-81 and FIG. 1-5, 7, 8, 11-22, 25-31).
Regarding claim 73, Fish as modified by Dais and Scheibner teaches the bag of claim 13 above, wherein the texture of the first closure profile impacts at least one gripping ridge of the plurality of gripping ridges of the first closure profile (Fish: paragraphs 51-63, 79-81 and FIG. 1-5, 7, 8, 11-22, 25-31). The textures depicted in figures 20-23, 27, 29 and 31 of Fish would impact the gripping ridges at points where the individually spaced raised features of the texture coincide with the gripping ridges in the same manner as the texture disclosed and depicted in figures 1-8.
Regarding claim 74, Fish as modified by Dais and Scheibner teaches the bag of claim 73 above, wherein the at least one gripping ridge of the plurality of gripping ridges of the first closure profile includes a plurality of detents where the texture impacts the at least one gripping ridge (Fish: paragraphs 51-63, 79-81 and FIG. 1-5, 7, 8, 11-22, 25-31).
Claims 8, 10, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Dais and Scheibner, as applied to claims 1 and 13 above, and further in view of McCree (US 5,009,828 A).
Regarding claims 8 and 21, Fish as modified by Dais and Scheibner teaches the bag of claims 1 and 13 above, but fails to teach the second distance being at least one of (i) between about 2 mils and about 8 mils, (ii) between about 3 mils and about 6 mils, and (iii) between about 4 mils and about 5 mils.
McCree teaches an analogous bag having a plurality of raised features that extend a distance from a surface of the bag toward an interior of the bag in order to enhance and improve gripping. McCree further teaches that the desirable distance for each of the plurality of raised features is about .002 inches to about .009 inches, preferably .003 inches to .005 inches, as a distance below 0.002 inches becomes difficult to feel and a distance above .009 inches requires more material to form and is more difficult to form (column 2 lines 2-25, 55-68, column 3 line 38-column 4 line 23). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the plurality of raised features of Fish to have a second distance that is at least one of (i) between about 2 mils and about 8 mils, (ii) between about 3 mils and about 6 mils, and (iii) between about 4 mils and about 5 mils, as taught by McCree, in order to ensure that the raised features can be felt and in order to prevent manufacturing difficulties and the use of excess materials. 
Regarding claim 10, Fish as modified by Dais and Scheibner teaches the bag of claim 1 above, wherein the first closure profile has a thickness but fails to teach the second distance being at least one of (i) about 50 percent to about 120 percent of the thickness of the first closure profile, (ii) about 68 percent to about 103 percent of the thickness of the first closure profile, and (ii) about 76 percent to about 94 percent of the thickness of the first closure profile.
McCree teaches an analogous bag comprising a first closure profile having a plurality of raised features configured to enhance and improve gripping, wherein the first closure profile has a thickness and each of the plurality of raised features extend a distance from the first closure profile toward an interior of the bag. McCree further teaches that a known thickness for the closure profiles is about .002-.003 inches and that a desirable distance for each of the plurality of raised features is about .002 inches to about .009 inches, preferably .003 inches to .005 inches, as a distance below 0.002 inches becomes difficult to feel and a distance above .009 inches requires more material to form and is more difficult to form (column 2 lines 2-25, 55-68, column 3 line 38-column 4 line 23). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the thickness of the first closure profile and the second distance of Fish such that the second distance is at least one of (i) about 50 percent to about 120 percent of the thickness of the first closure profile, (ii) about 68 percent to about 103 percent of the thickness of the first closure profile, and (ii) about 76 percent to about 94 percent of the thickness of the first closure profile, as taught by McCree, as it is a known configuration and relationship that ensures the formation of an improved grasping feature. 
Regarding claim 23, Fish as modified by Dais and Scheibner teaches the bag of claim 13 above, wherein each lip has a thickness but fails to teach the second distance being at least one of (i) about 50 percent to about 120 percent of the thickness of the respective lip, (ii) about 68 percent to about 103 percent of the thickness of the respective lip, and (ii) about 76 percent to about 94 percent of the thickness of the respective lip.
McCree teaches an analogous bag comprising first and second closure profiles including first and second lips having a plurality of raised features configured to enhance and improve gripping, wherein first and second lips have a thickness and each of the plurality of raised features extend a distance from the respective lip toward an interior of the bag. McCree further teaches that a known thickness for the lips of the closure profiles is about .002-.003 inches and that a desirable distance for each of the plurality of raised features is about .002 inches to about .009 inches, preferably .003 inches to .005 inches, as a distance below 0.002 inches becomes difficult to feel and a distance above .009 inches requires more material to form and is more difficult to form (column 2 lines 2-25, 55-68, column 3 line 38-column 4 line 23). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the thickness of each lip and the second distance of Fish such that the second distance is at least one of (i) about 50 percent to about 120 percent of the thickness of the respective lip, (ii) about 68 percent to about 103 percent of the thickness of the respective lip, and (ii) about 76 percent to about 94 percent of the thickness of the respective lip, as taught by McCree, as it is a known configuration and relationship that ensures the formation of an improved grasping feature. 
Claims 9, 12, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Dais and Scheibner, as applied to claims 1 and 13 above, and further in view of Smith et al. (US 2011/0311169 A1, hereinafter Smith).
Regarding claims 9 and 22, Fish as modified by Dais and Scheibner teaches the bag of claims 1 and 13 above, but fails to teach the second distance being at least one of (i) about 40 percent to about 80 percent of the first distance, (ii) about 50 percent to about 70 percent of the first distance, and (iii) about 55 percent to about 65 percent of the first distance.
Smith teaches an analogous bag having a tactile enhancement mechanism which comprises a plurality of gripping ridges (384e,f) and a texture including a plurality of raised features (384a-d, g-i). Smith further teaches that it is known in the prior art to configure the plurality of griping ridges such that they are at least 10% or about 20% larger in height that the plurality of raised features and that the height of any of the plurality of raised features or the plurality of gripping ridges may vary by at least 5%, 10%, 15% or 20% or vary within ranges such as 5-10%, 5-25%, 10-20%, 15-25%, and 15-50% in order to optimize tactile response and grip (paragraphs 57, 59 and FIG. 9).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the first and second distances of Fish such that the second distance is at least one of (i) about 40 percent to about 80 percent of the first distance, (ii) about 50 percent to about 70 percent of the first distance, and (iii) about 55 percent to about 65 percent of the first distance, as taught and suggested by Smith, in order to optimize tactile response and grip.
Regarding claims 12 and 25, Fish as modified by Dais and Scheibner teaches the bag of claims 1 and 13 above, but fail to teach at least a portion of the first closure profile being one of a different color and different shade of color than at least a portion of the second closure profile. 
Smith teaches an analogous bag comprising first and second closure profiles having a tactile enhancement mechanism which comprises a plurality of gripping ridges (384e,f) and a texture including a plurality of raised features (384a-d, g-i). Smith further teaches that it is known in the prior art to vary the color of the tactile enhancement mechanism between the first and second closure profiles, such that the gripping ridges and raised features of the first closure profile are a different color than the gripping ridges and raised features of the second closure profile, in order to provide a visual cue to the user (paragraph 49). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fish by configuring at least a portion of the first closure profile to be one of a different color and different shade of color than at least a portion of the second closure profile, as taught by Smith, in order to provide a visual cue to the user. 
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that the claimed range of contact points is critical, is not persuasive. 
As stated in the rejection above, Scheibner teaches that the raised features may have any desired effective size, distribution and density, for example, in the range of between 1 to about 1000 embossments, preferably 10 to about 100 embossments, per square inch of flange grasping area, and that the dimensions of the texture and the depth of the embossments may be controlled so as to yield the most effective gripping results (pages 3-4, 6-7, 10-11 and FIG. 1, 4-6). Although Scheibner fails to teach the exact ranges as claimed, Scheibner does disclose a range encompassing the somewhat narrower claimed range. Additionally, the raised features within the disclosed ranges of Scheibner have the same or similar function and properties (i.e., alters gripping surface to define a texture that defines a non-slippery surface, that improves the surface for gripping and that facilitates and improves gripping) as the raised features within the claimed range. Scheibner also expressly discloses that the dimensions may be controlled so as to yield the most effective gripping results.
Accordingly, as the general conditions of the claim are disclosed in the prior art and as the number of contact points per square inch is a variable which achieves a recognized result (i.e., alters gripping surface to define a texture that defines a non-slippery surface, that improves the surface for gripping and that facilitates and improves gripping), one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to and would have been motivated to modify Fish to include a range of contact points that yields the most effective gripping results, such as the range of contact points as claimed, as taught and suggested by Scheibner, as it has been held that discovering an optimum or workable range or discovering an optimum value of a result effective variable involves only routine skill in the art and as it is not inventive to discover the optimum or workable range or value by routine experimentation (see MPEP 2144.05), especially where there is express disclosure and motivation in the prior art to do so (i.e., Scheibners express disclosure that the dimensions may be controlled so as to yield the most effective gripping results).
Thus, although Applicant argues that the claimed range of contact points is critical, such showing of criticality is insufficient to overcome the prior art of Scheibner which provides express disclosure and motivation to control the dimensions of the plurality of raised features in order to yield the most effective gripping results. 
Applicant’s argument regarding the claimed distanced S1 and S2, is not persuasive. 
See 112(b) rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/           Examiner, Art Unit 3734   

/JES F PASCUA/           Primary Examiner, Art Unit 3734